In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________

                    No. 02-21-00294-CV
               ___________________________

CRAIG NOVORR, HOWARD JACOBSON, BRAD KOFFMAN, AND JOHN
                  FISHER, Appellants

                              V.

  JOSEPH AUTEM AND MCKENNA OIL & GAS, LLC, Appellees


            On Appeal from the 431st District Court
                   Denton County, Texas
                Trial Court No. 19-8674-431


            Before Womack, Wallach, and Walker, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: October 7, 2021




                                           2